      Case: 1:20-cv-02192 Document #: 10 Filed: 04/23/20 Page 1 of 2 PageID #:83




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   CHICAGO DIVISION

 P.H., an individual,

         Plaintiff
 v.                                                   CIVIL ACTION NO. 1:20-cv-02192
                                                      Honorable John F. Kness
 SALESFORCE.COM, INC.

         Defendant.


                         NOTICE OF DISMISSAL WITHOUT PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff P.H., by and through undersigned counsel, and pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby notices the dismissal of this action without

prejudice.

1.      Plaintiff files this Notice of Dismissal without prejudice to re-filing.

2.      This case is not a class action, and a receiver has not been appointed.

3.      Defendant SALESFORCE.COM, INC. has not served an answer or motion for summary

judgment, so a Notice of Dismissal is proper per Federal Rule of Civil Procedure 41(a)(1)(A)(i).

4.      This case is not governed by any federal statute that requires order of the Court for

dismissal of the case.

5.      This dismissal is without prejudice as to re-filing.

6.      Each side is to bear its own costs and attorney’s fees.

7.      Pursuant to the terms of Rule 41(a)(1)(B), this case is dismissed without prejudice upon

filing of this Notice.




                                                  1
     Case: 1:20-cv-02192 Document #: 10 Filed: 04/23/20 Page 2 of 2 PageID #:84




8.     Accordingly, Plaintiff dismisses without prejudice all claims that Plaintiff asserted or could

have asserted against Defendant in this lawsuit and that all costs of court incurred in connection

with said causes of action are to be paid by the party incurring same.



                                              Respectfully Submitted,

                                              SICO HOELSCHER HARRIS LLP

                                              /s/ David E. Harris
                                              David E. Harris
                                              ILND Bar No. 24049273
                                              802 N. Carancahua, Suite 900
                                              Corpus Christi, Texas 78401
                                              Phone: 361-653-3300
                                              Fax: 361-653-3333
                                              dharris@shhlaw.com

                                              Annie McAdams
                                              Texas State Bar No. 2405104
                                              ANNIE MCADAMS PC
                                              1150 Bissonnet
                                              Houston Texas 77005
                                              Phone: 713-785-6262
                                              Fax: 888-713-0451
                                              annie@mcadamspc.com
                                              Seeking Admission Pro Hac Vice

                                              ATTORNEYS FOR PLAINTIFF


                                 CERTIFIATE OF SERVICE

       I hereby certify a true and correct copy of the foregoing Notice of Dismissal was

electronically filed through the CM/ECF system to all parties through their counsel of record this

23rd day of April, 2020.

                                              /s/ David E. Harris
                                              David E. Harris




                                                 2
